
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 176
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Ms. Zoe Lofgren of
			 California (for herself, Mr.
			 Honda, and Mr. Cardoza)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  secondary schools should begin the school day no earlier than 9:00 in the
		  morning.
	
	
		Whereas scientific studies indicate that adolescents
			 experience hormonal changes that keep them awake at night;
		Whereas most secondary schools begin classes at 7:30 in
			 the morning or earlier;
		Whereas most teen crime occurs between 3:00 and 6:00 in
			 the afternoon, and a later start to the school day would result in a later
			 release of students at the end of the school day;
		Whereas adolescents who do not get enough sleep are more
			 likely to be depressed, tardy, absent from school, obese, and engaged in other
			 unhealthy behaviors;
		Whereas recent studies demonstrate a relationship between
			 later school start times and reductions in car crashes involving adolescents;
			 and
		Whereas many adolescents do not get enough sleep to
			 realize their full academic potential: Now, therefore, be it
		
	
		1.Short titleThis resolution may be cited as the
			 Zzz’s to A’s Resolution.
		2.Beginning of a
			 secondary school dayIt is the
			 sense of the Congress that secondary schools should begin the school day no
			 earlier than 9:00 in the morning.
		
